Exhibit 21 21st Century Fox America, Inc. United States of America 21st Century Fox Adelaide Holdings B.V. Netherlands 21st Century Fox Europe, Inc. United States of America BSkyB Holdco, Inc. United States of America FEG Holdings, Inc. United States of America Fox Broadcasting Company United States of America Fox Cable Networks, Inc. United States of America Fox Entertainment Group, Inc. United States of America Fox Networks Group, Inc. United States of America Fox News Network, LLC United States of America Fox Sports Net, Inc. United States of America Fox Television Holdings, Inc. United States of America Fox Television Stations, Inc. United States of America SGH Stream Sub, Inc. United States of America Star Europe Holdings B.V. Netherlands STAR US Holdings, Inc. United States of America STAR US Holdings Subsidiary, LLC United States of America Twentieth Century Fox Film Corporation United States of America Twentieth Century Fox Film International, Inc. United States of America
